Citation Nr: 0618525	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension as a 
result of exposure to herbicides.

2.  Entitlement to a separate 10 percent evaluation for 
recurrent tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 through June 
1971, including service in Vietnam. 

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from April 2003 (hypertension), and April 2004 
(tinnitus) rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Board notes that in a statement from the veteran, 
received December 2004, the veteran submitted claims for 
service connection for loss of use of a creative organ, 
diabetic neuropathy of the hands, feet, and legs, and carpel 
tunnel syndrome as secondary to diabetes mellitus.  These 
claims have not yet been adjudicated and are therefore 
referred back to the RO for appropriate aciton.  

The veteran seeks separate initial ratings for tinnitus, 
effective from March 29, 2002.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to appeal it to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by the ruling in Smith.  The specific claims affected by the 
stay include (1) all claims in which a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus greater than 10 percent is 
sought; and (2) all claims in which a claim for service 
connection for tinnitus filed prior to June 10, 1999, was 
denied on the basis that the veteran's tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith  case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

The appeal with respect to the PTSD issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The PTSD issue is addressed in the REMAND portion below.


FINDING OF FACT

The veteran's hypertension is related to the service-
connected diabetes mellitus disability. 


CONCLUSION OF LAW

Hypertension is proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  Although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought, those 
issues are not currently before the Board, and the 
originating agency will have the opportunity to provide the 
required notice before deciding the matter.  Accordingly, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addressed a 
question that had not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for hypertension 
as secondary to diabetes mellitus.  Therefore, no further 
development of the record is required with respect to the 
matter decided herein.  


Legal Criteria 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


History and Analysis 

The veteran asserts that his current hypertension disability 
was incurred as a result of his exposure to herbicides while 
on active duty in Vietnam.  However, service connection is 
being granted as secondary to the veteran's service-connected 
diabetes mellitus disability and therefore, the Board need 
not discuss whether the veteran's hypertension is in any way 
related to his exposure to herbicides in Vietnam.

The veteran was diagnosed with diabetes mellitus and 
hypertension in 1996 and has received treatment for these 
disorders from both his private physician and his VA 
physician.  

Statements from the veteran's private physician as well as a 
statement from his VA physician indicate that the veteran's 
hypertension is caused or aggravated by his diabetes 
mellitus.  In a July 2004 statement, the veteran's private 
physician stated that the veteran has "metabolic syndrome 
which is a combination of hypertension, diabetes mellitus, 
hypercholesterolemia, and obesity, each complicating the 
other and increasing the risk for heart disease, kidney 
failure, and/or stroke."  The veteran's VA physician stated, 
in a July 2004 letter, that the "clinical manifestations of 
diabetes include a number of pathologic changes that involve 
small and large blood vessels.  These lesions lead to 
hypertension, myocardial infarction, and cerebrovascular 
accident."  These statements from competent medical 
providers show that it is at least as likely as not that the 
veteran's hypertension is the result of his diabetes.  

Therefore, the veteran meets the criteria of 38 C.F.R. 
§ 3.310(a) because there is evidence that supports a finding 
that the veteran's hypertention is the result of his service-
connected diabetes mellitus disability.  Thus, because the 
evidence supportive of this claim is at least in equipoise 
with that against the claim, service connection for 
hypertension as secondary to the veteran's service-connected 
diabetes mellitus disorder is warranted.


ORDER

Service connection for hypertension as secondary to diabetes 
mellitus is granted.


REMAND

A September 2004 rating decision denied the veteran's claim 
for service connection for PTSD.  In December 2004, the 
veteran submitted a notice of disagreement with the denial of 
his claim.  The veteran has not been issued a statement of 
the case with respect to his PTSD claim.  Since there has 
been an initial RO adjudication of the claim and a notice of 
disagreement, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 200); 38 C.F.R. § 20.200(2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC must provide the veteran a 
statement of the case as to the claim for 
service connection for PTSD.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
a substantive appeal is filed with respect 
to the claim, subject to current appellate 
procedures, the claim should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


